Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election
This application contains claims directed to the following patentably distinct species. 
Species 	I	--	Fig. 1
Species 	II	--	Fig. 2A
Species 	III	--	Fig. 2B
Species 	IV	--	Fig. 2C
Species 	V	--	Fig. 3A
Species 	VI	--	Fig. 3B
Species 	VII	--	Fig. 4
Species 	VIII	--	Fig. 5A,5B
Species 	IX	--	Fig. 6A
Species 	X	--	Fig. 6B
Species 	XI	--	Fig. 6C
Species 	XII	--	Fig. 6D
Species 	XIII	--	Fig. 6E
Species 	XIV	--	Fig. 7
Species 	XV	--	Fig. 8
Species 	XVI	--	Fig. 9
Species 	XVII	--	Fig. 10A,10B
Species 	XVIII	--	Fig. 11A
Species 	XIX	--	Fig. 11B
Species 	XX	--	Fig. 12
Species 	XXI	--	Fig. 13
Species 	XXII	--	Fig. 14
Species 	XXIII	--	Fig. 15
Species 	XXIV	--	Fig. 16
Species 	XXV	--	Fig. 17
Species 	XXVI	--	Fig. 18
Species 	XXVII	--	Fig. 19
Species 	XXVIII	--	Fig. 20
Species 	XXIX	--	Fig. 21
Species 	XXX	--	Fig. 22A-22D
Species 	XXXI	--	Fig. 23

The species are independent or distinct because the distinct species include distinct structure, as shown in the figures. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The distinct species include distinct structure, as shown in the figures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 14, 2005

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762